     Case 2:20-cv-01055-MCE-CKD Document 68 Filed 06/23/20 Page 1 of 7

 1   John C. Eastman (SBN: 193726)
     Center for Constitutional Jurisprudence
 2   c/o Chapman University Fowler School of Law
 3   One University Dr.
     Orange, CA 92866
 4   (714) 943-9983
     (714) 844-4817 fax
 5   jeastman@chapman.edu
 6   Noel H. Johnson*
 7   Public Interest Legal Foundation
     32 E. Washington Street, Ste. 1675
 8   Indianapolis, IN 46204
     (317) 203-5599
 9   njohnson@publicinterestlegal.org
     *Pro Hac Vice application to be filed, if necessary
10

11

12
                                   UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14

15
      REPUBLICAN NATIONAL                              No. 2:20-cv-01055-MCE-CKD
16    COMMITTEE; NATIONAL
17    REPUBLICAN CONGRESSIONAL
      COMMITTEE; and CALIFORNIA
                                                       BRIEF OF THE PUBLIC INTEREST
18    REPUBLICAN PARTY,                                LEGAL FOUNDATION AS AMICUS
                                                       CURIAE
19                       Plaintiffs,

20           v.

21    GAVIN NEWSOM, in his official capacity
      as Governor of California; and ALEX
22    PADILLA, in his official capacity as
      California Secretary of State,
23
                         Defendants.
24

25

26

27

28
     Case 2:20-cv-01055-MCE-CKD Document 68 Filed 06/23/20 Page 2 of 7

 1                                                      TABLE OF CONTENTS

 2   INTRODUCTION .............................................................................................................. 1

 3   ARGUMENT ...................................................................................................................... 1
          I.         PILF’s Research and Submission of Findings to the California
 4
                     Secretary of State .............................................................................................. 1
 5        II.        PILF Matched More than 23,000 Registrations to a
 6                   Verifiable Record of Death ............................................................................... 2
          III.       PILF Identified Potentially Duplicated Registrations with
 7
                     Apparent Voting Credits Assigned for California Elections............................. 2
 8        IV.        PILF Identified Potentially Duplicated Registrations with Apparent
 9                   Voting Credits Assigned for Elections in California and Another State .......... 3
          V.         PILF Invites the Court to Appoint an Amicus Curiae to
10                   Verify PILF’s Research..................................................................................... 4
11   CONCLUSION ................................................................................................................... 4
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
        Amicus Curiae Brief of the
        Public Interest Legal Foundation                                   ii
     Case 2:20-cv-01055-MCE-CKD Document 68 Filed 06/23/20 Page 3 of 7

 1                                                INTRODUCTION

 2             In 2010, according to reports, a Napa County, California woman received two mail-in

 3   ballots for the November 3 Special Election. 1 According to court documents, this woman

 4   “marked both ballots and submitted them to Napa Elections Department[.]” 2 Research conducted

 5   by amicus curiae Public Interest Legal Foundation (“PILF”) and attached to this brief indicates

 6   that what occurred in Napa County may happen again in November, if election officials proceed

 7   to automatically distribute ballots through the mail. In fact, PILF’s research reveals thousands of

 8   active registrants in California who are potentially deceased or registered to vote more than once.

 9             Plaintiffs ask this Court to enjoin California’s order to conduct the November General

10   Election entirely by mail. (Doc. 24.) Plaintiffs warn that all-mail balloting poses serious risks in

11   light of “widespread errors in the voting records across California.” (Doc. 24-1 at 8.) PILF’s

12   research shows that these concerns are not unfounded. While election officials alone are the final

13   judge of voter eligibility and are perfectly capable of replicating PILF’s research, PILF believes

14   this Court should be aware of potential problems with the voter rolls that could be exploited under

15   the California’s planned all-mail ballot system.

16                                                   ARGUMENT

17        I.     PILF’s Research and Submission of Findings to the California Secretary of State.

18             As part of its organizational mission, PILF analyzes voter rolls across the Nation to assess

19   their health. In December 2019, PILF received a copy of California’s statewide voter roll via the

20   VoteCal system. Then, at considerable expense for a 501(c)(3) charitable organization, using

21   detailed methodologies and matching techniques (described infra and in the attached letter) PILF

22   flagged registrations that are potentially inaccurate, outdated, or no longer valid. In California,

23   these registrations include the following: (1) registrations belonging to potentially deceased

24   individuals; (2) registrations that are duplicated across county lines; (3) registrations that are

25   duplicated within the same county; and, (4) persons potentially registered twice across state lines.

26   1
      Duarte, Morales pleads guilty to voter fraud, St. Helena Star, March 18, 2010,
     https://napavalleyregister.com/community/star/news/local/morales-pleads-guilty-to-voter-fraud/article_06ed7297-
27   e0f1-56b8-bb27-894d207bc23e.html (last accessed June 10, 2020).
     2
28       Id.

          Amicus Curiae Brief of the
          Public Interest Legal Foundation                   1
     Case 2:20-cv-01055-MCE-CKD Document 68 Filed 06/23/20 Page 4 of 7

 1   PILF also reviews voting histories to determine if one or more voting credits were assigned to

 2   these potentially problematic entries. A voting credit is an indication on the voter roll that a

 3   registrant voted in an election. On June 9, 2020, PILF sent a letter to the California Secretary of

 4   State that describes PILF’s methodology and findings and asks the Secretary to investigate and

 5   take corrective action where necessary. 3 Exhibit A (hereafter, the “Letter”).

 6        II.       PILF Matched More than 23,000 Registrations to a Verifiable Record of Death.

 7               PILF’s research indicates that there are potentially more than 23,000 deceased individuals

 8   with an active registration in California. Letter at 1. In a normal election, each of those potentially

 9   deceased individuals presents an opportunity for confusion and even fraud. Surviving spouses,

10   relatives, or caretakers may not resist the temptation to request an absentee ballot in the name of

11   the deceased. In the election contemplated by Executive Order N-64-20—where mail-in ballots

12   will be automatically distributed to all active registrants—the risk that ballots will be cast in the

13   name of deceased individuals is magnified to a significant degree. Were someone to succeed in

14   doing so, it would cancel out the legitimate vote of another Californian.

15               In order to ensure a high degree of confidence, PILF matched voter roll data against the

16   federally maintained cumulative Social Security Death Index (SSDI), and where possible, against

17   the SSDI and printed obituaries and other public notices. Letter at 1. Approximately 95 percent of

18   registrants matched against the SSDI list a date of death in November 2019 or earlier, with some

19   dates of death reaching back decades. Letter at 1. It is paramount that Secretary Padilla

20   investigate these registrations further to ensure that ballots are not distributed to deceased

21   registrants. 4

22        III.      PILF Identified Potentially Duplicated Registrations with Apparent Voting

23                  Credits Assigned for California Elections.

24               PILF’s letter also alerted Secretary Padilla to registrations that are potentially duplicated

25   within the same California county (intracounty) and across county lines (intercounty) that were

26
     3
       Election officials are the final judge of voter eligibility. PILF asks election officials to do what is permissible under
27   state and federal law to investigate the leads PILF submits.
     4
       The true number of deceased registrants is likely even higher because PILF analyzed only registrants with active
28   registrations.

         Amicus Curiae Brief of the
         Public Interest Legal Foundation                         2
     Case 2:20-cv-01055-MCE-CKD Document 68 Filed 06/23/20 Page 5 of 7

 1   apparently assigned voting credits for the same election. Letter at 2. For the 2016 General

 2   Election, more than 280 potential intercounty duplicates were apparently assigned voting credits,

 3   and more than 900 potential intracounty duplicates were apparently assigned voting credits. For

 4   the 2018 General Election, 625 potential intracounty duplicates were apparently assigned voting

 5   credits. To ensure a high degree of confidence, the Foundation flagged only those registrations

 6   with identical addresses and dates of birth and nearly identical first and last names. Letter at 2.

 7             The number of people with two or more registrations is assuredly even higher because

 8   PILF flagged only registrations that were assigned voting credits and PILF has not yet accounted

 9   for some well-known causes of duplication, such as married-name confusion, which happens

10   when a registrant becomes married and then submits a subsequent registration using a different

11   last name. The Foundation has seen those circumstances result in significant numbers of likely

12   duplicated registrations in other jurisdictions.

13             The risks associated with California’s plan to automatically distribute ballots are obvious:

14   registrants with more than one registration may receive more than one ballot, increasing the

15   chances that one voter will cast more than one ballot. Because of these risks, it is paramount that

16   Secretary Padilla investigate and confirm the registrations PILF flagged and further examine

17   California’s rolls for other duplicate entries.

18       IV.      PILF Identified Potentially Duplicated Registrations with Apparent Voting

19                Credits Assigned for Elections in California and Another State.

20             Using voter roll extracts obtained from other states, PILF performed a detailed matching

21   analysis to discern the number of registrants who are potentially registered in more than one state.

22   PILF then reviewed their voting histories. Using this methodology, PILF alerted Secretary Padilla

23   to more than 2,000 potentially duplicated registrations across state lines with a voting credits

24   assigned for the 2018 General Election in each state. Letter at 2.

25             If registrants of California are residing and voting in other states, they might not be

26   eligible for voter registration in California. Cal. Elec. Code § 2101(a) (“A person entitled to

27   register to vote shall be . . . a resident of California . . ..”). Yet they may still receive a ballot

28   under the election contemplated by Executive Order N-64-20. PILF has asked Secretary Padilla to
       Amicus Curiae Brief of the
       Public Interest Legal Foundation                   3
     Case 2:20-cv-01055-MCE-CKD Document 68 Filed 06/23/20 Page 6 of 7

 1   investigate and confirm these registrations so that corrections can be made prior to the November

 2   General Election.

 3      V.      PILF Invites the Court to Appoint an Amicus Curiae to Verify PILF’s Research.

 4           PILF’s research can be replicated. PILF hopes that replication can resolve any doubts

 5   concerning ambiguities in the data. PILF therefore invites the Court to verify it. PILF welcomes

 6   efforts to verify and improve upon its work so that the Court is working with the most accurate

 7   and up-to-date data when rendering a decision in this matter. For example, PILF invites the Court

 8   to appoint its own amicus curiae to perform this function, if the Court believes it is warranted,

 9   and PILF is happy to work with any such designee to assist in cataloging the numbers of

10   registrations that could pose risks under the election contemplated by Executive Order N-64-20.

11                                             CONCLUSION

12           Inaccurate voter rolls create risks for the franchise. Those risks are heightened when

13   ballots are automatically distributed through the mail. For that reason, the research discussed

14   herein merits consideration and further investigation by election officials and this Court alike.

15   Dated: June 23, 2020.

16   Respectfully submitted,

17                                                   /s/ John C. Eastman
                                                   John C. Eastman (SBN: 193726)
18                                                 Center for Constitutional Jurisprudence
19                                                 c/o Chapman University Fowler School of Law
                                                   One University Dr.
20                                                 Orange, CA 92866
                                                   (714) 943-9983
21                                                 (714) 844-4817 fax
                                                   jeastman@chapman.edu
22

23                                                 Noel H. Johnson*
                                                   Public Interest Legal Foundation
24                                                 32 E. Washington Street, Ste. 1675
                                                   Indianapolis, IN 46204
25                                                 (317) 203-5599
                                                   njohnson@publicinterestlegal.org
26
                                                   *Pro Hac Vice application to be filed, if necessary
27

28
       Amicus Curiae Brief of the
       Public Interest Legal Foundation                4
     Case 2:20-cv-01055-MCE-CKD Document 68 Filed 06/23/20 Page 7 of 7

 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on June 23, 2020, I electronically filed the foregoing using the

 3   Court’s ECF system, which will serve notice on all parties.

 4
                                                    /s/ John C. Eastman
 5                                                John C. Eastman (SBN: 193726)
 6                                                jeastman@chapman.edu
                                                  Counsel for Amicus Curiae
 7                                                Public Interest Legal Foundation

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Amicus Curiae Brief of the
       Public Interest Legal Foundation               5
